Case 3:19-cv-00930-GNS-RSE Document 46 Filed 08/25/20 Page 1 of 4 PageID #: 542




                               U.S. DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY (Louisville)

 Charles L. Thomason,                                   ‖
       Plaintiff,                                       ‖
 v.                                                     ‖      3:19-cv-0930-GNS
                                                        ‖
 Joseph R. Dreitler,                                    ‖
 Paul W. Reidl, and                                     ‖
 Jenifer deWolf (Paine),                                ‖
        Defendants.                                     ‖


                       MOTION FOR LEAVE TO FILE A SUR-REPLY.

                                    Meet & Confer Certification.

        The undersigned plaintiff made reasonable and good faith efforts to have defense counsel

 correct the record, including in an email exchange that included the example, excerpted below.




 In that the matter was un-resolved, this motion is filed to correct the record in a surreply.




                                                                                                  1
Case 3:19-cv-00930-GNS-RSE Document 46 Filed 08/25/20 Page 2 of 4 PageID #: 543




        Procedural Status.      Each defendant filed its own Rule 12(b)(2) motion, and not on the

 same dates. Plaintiff filed a Declaration with exhibits as to defendants Reidl and Dreitler, and

 filed a brief in response to those defendants since one joined in the brief of the other. The

 argument portion of plaintiff’s filing is less than twenty-five pages.

        Now, counsel for defendant Reidl has argued that plaintiff’s papers “should be stricken”

 because the exhibits to the declarations and response make the plaintiff’s filing exceed the

 twenty-five page limit of Local Rule 7.1(d). Defendant Dreitler argued the same contention.

        Surreply.

          Local Rule 7.1(d) pertains to pages of argument. Exhibit pages are not counted against

  twenty-five page limit. Defense counsel’s argument for counting the exhibit pages, and on that

  basis, for striking plaintiff’s filing has no legal basis and is not warranted by existing case law.

  In an effort to resolve this issue, without the need for a surreply, plaintiff provided defense

  counsel with the following authorities.

         The federal district court in Florida has a 25-page limit for motions, and a Judge there,

  in the Pinkston case, recognized that this page limitation does not include exhibits.

        "Neither Local Rule 3.01(a) nor the Case Management and Scheduling Order
        imply that exhibits are included in the page limit. Rather, the page limit applies
        only to the motion and incorporated memorandum of law. Exhibits are not
        included in the page limit. See Williams v. Bank of Am. Corp., No. 3:15-cv-1449-
        J-39MCR, 2019 WL 4016474, at *1 (M.D. Fla. July 30, 2019)(“The 25-page limit
        that applies to any motion and supporting legal memorandum as set forth in Local
        Rule 3.01(a), does not include any exhibits attached to the motion.”), report and
        recommendation adopted as modified, No. 3:15-cv-1449-J-39MCR, 2019 WL
        4016477 (M.D. Fla. Aug. 16, 2019). Here, USFBOT’s motion and incorporated
        memorandum of law took up only twelve pages. (Doc. # 145). Thus, USFBOT
        did not violate the page limit."
        Pinkston v. Univ. of S. Fla. Bd. of Trustees, 2019 WL 4540357 (M.D. Fla. 2019).



                                                                                                         2
Case 3:19-cv-00930-GNS-RSE Document 46 Filed 08/25/20 Page 3 of 4 PageID #: 544




 Plaintiff suggested that defense counsel consider further the ruling from a Court in this Circuit,

 where that "Court directed Defendant’s motion and Plaintiff’s response to be 'limited to a 5 page

 limit,' and ... a discretionary '4 page reply.'” The Court later noted, that as “docketed and

 inclusive of exhibits, the Defendant’s motion spans 81 pages, Plaintiff’s response spans 21

 pages, and Defendant’s reply offers another 15 pages.” That Court ruled that the page limit was

 not exceeded. “If one subtracts 'motion' pages, exhibits, signature pages, and certificates of

 services, the parties’ memoranda comply with the letter of the page restrictions if not precisely

 the spirit intended." Faulkner v. Aero Fulfillment Sercvices, 2020 WL 3048177 (S.D. Ohio

 2020). Also cited to defense counsel was comment in a case in this Court, which referred to "the

 123 pages of exhibits appended to Helena's motion for summary judgment" that this Court had

 accepted in Miles Farm Supply, LLC v. Helena Chem. Co., 2008 WL 4561574 (W.D. Ky. 2008).

         Defense counsel provided no authority for its argument about limiting exhibit pages or

 striking a paper with exhibits, stating only that it was ‘his interpretation’ of the local rule.

         Based on the foregoing points and authorities, the plaintiff moves to file this surreply so

 that the record is complete and correct. The contention of defense counsel should be rejected.

 Local Rule 7.1(d) allows a motion paper filing when the exhibits necessary to support that

 motion filing make the combined paper more than twenty-five pages.

         A proposed form of order granting leave to file this surreply is submitted herewith.

 August 25, 2020

                                                 Respectfully submitted,
                                                 By: s/Charles L. Thomason/
                                                 Charles L. Thomason, plaintiff
                                                 Prospect, KY 40059



                                                                                                       3
Case 3:19-cv-00930-GNS-RSE Document 46 Filed 08/25/20 Page 4 of 4 PageID #: 545




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on August 25, 2020, the foregoing motion was filed with

 the Clerk of Court using the CM-ECF system of the Court, which shall transmit an electronic

 copy to all parties who have appeared by counsel, and that a true and complete copy of the paper

 also was served to the pro se defendant via the addresses (below) indicated on the docket sheet of

 the Court:



                       Defendant Jenifer deWolf Paine
                       by first class U.S. mail
                       99 E. 4th Street #2D
                       New York City, NY 10003

                                              By: s/Charles L. Thomason/
                                              Charles L. Thomason




                                                                                                 4
